Exhibit 10.1
January 16, 2009
Mary S. Schott
2506 Galicia
La Verne, California 91750

     Re:   Director Offer Letter

Dear Ms. Schott:
     T3 Motion, Inc., a Delaware corporation (the “Company”), is pleased to
offer you a director position on its Board of Directors (the “Board”). We are
very impressed with your credentials, and we look forward to your future success
in this role.
     Should you choose to accept this position as a member of the Board, this
letter shall constitute an agreement (“Agreement”) between you and the Company
and contains all the terms and conditions relating to the services you are to
provide.
     1. Term. This Agreement shall be for the ensuing year, effective as of the
date of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified. The position shall be up for re-election each year at the annual
stockholders’ meeting and upon re-election, the terms and provisions of this
Agreement shall remain in full force and effect.
     2. Services. You shall render services as a member of the Board. You shall
be required to attend, at minimum, six meetings of the Board either in-person or
by telephone. Should you be elected to serve on a committee of the Board, you
shall be required to attend a minimum of that number of meetings of such
committee as required by its members pursuant to the charter of such committee.
As an independent director, you may also be required to at least one (1) meeting
with the other independent directors without the presence of the Company’s
officers and non-independent directors. The services described in this Section 2
shall hereinafter be referred to as your “Duties.”
     3. Services for Others. You shall be free to represent or perform services
for other persons during the term of this Agreement. You agree, however, that
you do not presently perform and do not intend to perform, during the term of
this Agreement, similar Duties, consulting, or other services for companies
whose businesses are or would be, in any way, competitive with the Company
(except for companies previously disclosed by you to the Company in writing).
Should you propose to perform similar Duties, consulting, or other services for
any such company, you agree to notify the Company in writing in advance
(specifying the name of the organization for whom you propose to perform such
services) and to provide information to the Company sufficient to allow it to
determine if the performance of such services would conflict with areas of
interest to the Company.

 



--------------------------------------------------------------------------------



 



     4. Compensation.
          4.1. Cash. You shall receive cash compensation of $20,000 for each
calendar year of service under this Agreement on a pro-rated basis. You shall be
reimbursed for reasonable expenses incurred by you in connection with the
performance of your Duties (including travel expenses for meetings you attend
in-person).
          4.2. Stock Options. You will receive an option to purchase 50,000
shares of the Company’s common stock (the “Stock Option”) at fair market value
as determined by the Board of Directors under the Company’s 2007 Stock
Option/Stock Issuance Plan (the “Plan”). Following the execution of this letter
agreement, the Company shall deliver to you documents evidencing the grant of
Stock Option. The Stock Option shall fully vest and become exercisable on the
first anniversary of the date of this letter agreement (provided that you have
remained in the service of the Company as a director during such vesting
period). The Stock Option shall expire upon the earlier of (i) five (5) years
from the date of this letter agreement, (ii) one year following the termination
of your service to the Company as a director, or (iii) upon a change in control
of the Company as provided in the Plan. Any unvested Stock Option shall
terminate upon cessation of services to the Company. The Company shall use its
best efforts to issue shares of its Common Stock pursuant to this Section 4.2 in
a timely manner.
          4.3. Service on Board Committee(s). Should you be named to a committee
of the Board, you shall receive cash compensation in addition to the
compensation described under Section 4.1 above in the amount of $500 per
committee.
     5. D&O Insurance Policy. During the term under this Agreement, the Company
shall include you as an insured under an officers and directors insurance policy
with coverage not to exceed $2,000,000, which the Company shall obtain within a
reasonable period of time.
     6. No Assignment. Because of the personal nature of the services to be
rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.
     7. Confidential Information; Non-Disclosure. In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:
          7.1. Definition. For purposes of this Agreement, the term
“Confidential Information” means:
               a. Any information that the Company possesses that has been
created, discovered, or developed by or for the Company, and that has or could
have commercial value or utility in the business in which the Company is
engaged; or
               b. Any information that is related to the business of the Company
and is generally not known by non-Company personnel.
               c. By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics, and
agreements.

 



--------------------------------------------------------------------------------



 



          7.2. Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:
               a. Any information that becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
Agreement, or any other agreement requiring confidentiality between the Company
and you;
               b. Information received from a third party in rightful possession
of such information who is not restricted from disclosing such information; and
               c. Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.
          7.3. Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines, or any other documents or items
that in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company. In the event that you receive any such documents
or items, other than through personal delivery as described in the preceding
sentence, you agree to inform the Company promptly of your possession of such
documents or items. You shall promptly return any such documents or items, along
with any reproductions or copies to the Company upon the Company’s demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined in Section 8 herein.
          7.4. No Disclosure. You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of your business relationship with the Company.
You further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
Section 7.4 shall survive termination of this Agreement.
     8. Termination and Resignation. Your membership on the Company’s Board may
be terminated for any or no reason at a meeting called expressly for that
purpose by a vote of the stockholders holding at least fifty percent (50%) of
the shares of the Company’s issued and outstanding shares entitled to vote. Your
membership on the Company’s Board may also be terminated for cause by a majority
of the Board. You may also terminate your membership on the Board for any or no
reason by delivering your written notice of resignation to the Company
(“Resignation”), and such Resignation shall be effective upon its acceptance by
the Board, provided, however, that if the Board has not acted on such written
notice within ten days from its date of delivery, then your Resignation shall
upon the tenth day be deemed accepted by the Board. Upon the effective date of
the termination or Resignation, your right to compensation hereunder will
terminate subject to the Company’s obligations to pay you any cash compensation
(or equivalent value in Company common stock shares) that you have already
earned and to reimburse you for approved expenses already incurred in connection
with your performance of your Duties as of the effective date of such
termination or Resignation.
     9. Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the laws of the State of
California applicable to agreements made and to be performed entirely in the
State of California.

 



--------------------------------------------------------------------------------



 



     10. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.
[Remainder of Page Left Blank Intentionally]

 



--------------------------------------------------------------------------------



 



     This Agreement has been executed and delivered by the undersigned and is
made effective as of the date set first set forth above.

                  Sincerely,    
 
                T3 MOTION, INC.    
 
           
 
  By:   /s/ Ki Nam
 
Ki Nam    
 
      Chief Executive Officer    

     
AGREED AND ACCEPTED:
   
 
   
/s/ Mary S. Schott
 
Mary S. Schott
   

 